                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


WUILMER REYES, on behalf of
himself and all others similarly situated,
            Plaintiff,

        v.                                              Case No. 21-C-0437

ML ENTERPRISES and
MARCO LEZAMETA,
           Defendants.
______________________________________________________________________

                                 DECISION AND ORDER

        Plaintiff Wuilmer Reyes brings this action against his former employers, ML

Enterprises and Marco Lezameta, under the Fair Labor Standards Act (“FLSA”) and

Wisconsin state law. Before me now is Reyes’s motion to dismiss the defendants’

counterclaims.

                                    I. BACKGROUND

        Defendant ML Enterprises performs construction and snow-removal work in the

Milwaukee area. Defendant Marco Lezameta is its owner. 1 Plaintiff Wuilmer Reyes was

one of the defendants’ employees. He performed both construction and snow-removal

work.

        The plaintiff alleges that, during his employment, the defendants violated the FLSA

in three respects. First, the plaintiff alleges that although he regularly worked more than




1 The plaintiff does not know whether ML Enterprises is a separate legal entity or is simply
the trade name for Lezameta’s sole proprietorship. The difference is not material to the
issues raised by the motion to dismiss. For purposes of this opinion, I will assume that
ML Enterprises is a separate legal entity and thus refer to the defendants in the plural.
40 hours each week, the defendants never paid him overtime wages. Second, the plaintiff

alleges that the defendants often failed to pay him some of the straight-time wages he

had earned, which resulted in his total compensation being less than the minimum wage

of $7.25 per hour. Third, the plaintiff alleges that, during snow-removal months, one of his

job responsibilities was to pick up a salt truck in Milwaukee and deliver it to the

defendants’ shop in Muskego, Wisconsin. He contends that the FLSA required the

defendants to treat the time he spent delivering the truck as compensable time, and that

the defendants did not pay him for that time. The plaintiff intends to prosecute his FLSA

claims through a collective action on behalf of himself and others similarly situated.

       The plaintiff also alleges claims under Wisconsin law. First, he brings a claim for

failure to pay overtime wages under Wisconsin wage-and-hour law. This claim is an

alternative legal theory to his FLSA overtime claim. Second, the plaintiff alleges that the

defendants made deductions from his wages in violation of Wis. Stat. § 103.455. That

statute prohibits employers from taking deductions from an employee’s wages for, among

other things, damage to the employer’s property, unless certain conditions are satisfied.

Here, the plaintiff alleges that on one occasion while he was driving the salt truck to the

defendants’ shop during snowy conditions, the truck slid off the road and was damaged.

The plaintiff alleges that the defendants docked him a week’s pay to offset the cost of

repairing the truck, and that they did this without satisfying the conditions in Wis. Stat.

§ 103.455.

       Third, the plaintiff alleges that he allowed the defendants to use his personal truck

in their business for four days, that the defendants agreed to compensate the plaintiff for

their use of the truck by paying him an additional $5 per hour for all hours he worked

                                             2
during the four days plus $50 per day, and that the defendants failed to pay him the

agreed amounts. The plaintiff contends that the promised $5 increase in his hourly pay

constituted “wages” under Wisconsin law and that therefore he is entitled to recover them,

plus statutory penalties, under Wis. Stat. § 109.03. Further, the plaintiff contends that the

defendants’ promise to pay the extra $5 per hour plus $50 per day for use of the truck

amounted to an enforceable contract. He brings a claim for breach of contract to recover

the promised payments.

       The defendants have filed three counterclaims against the plaintiff. First, they bring

a claim for damage to the salt truck, alleging that it was the plaintiff’s negligence that

caused the truck to slide off the road. Second, they bring a claim for theft of property.

Here, they allege that ML Enterprises entrusted the plaintiff with certain of its tools, which

he failed to return when he left its employ. Finally, the defendants bring a claim labelled

“fraud” in which they allege that the plaintiff, through this suit, seeks compensation for

time that he did not actually spend working for ML Enterprises.

       The plaintiff now moves to dismiss the defendants’ counterclaims. He contends

that the counterclaims for damage to the truck and theft of the tools are not within the

court’s supplemental jurisdiction. See 28 U.S.C. § 1367. Alternatively, he contends that

these two counterclaims fail to state claims upon which relief can be granted. Finally, the

plaintiff contends that the counterclaim for fraud fails to state a claim upon which relief

can be granted.

                                      II. DISCUSSION

       I begin with the counterclaim labelled “fraud,” for it clearly fails to state a claim on

which relief may be granted. The counterclaim alleges that the plaintiff knows he was paid

                                              3
for all hours worked and that his claim for unpaid wages somehow amounts to a fraud.

These allegations do not state a claim under any law of which I am aware, and the

defendants in their brief do not identify a legal theory that might support their claim.

Perhaps the defendants are expressing their belief that the plaintiff’s claim is frivolous,

but that would not support a freestanding counterclaim. At most, the defendants could

seek sanctions under Federal Rule of Civil Procedure 11. But a claim for sanctions under

Rule 11 must be brought by motion rather than through a counterclaim, and the motion

may be filed only after the movant complies with the rule’s safe-harbor provision. See

Fed. R. Civ. P. 11(c)(2). Thus, the counterclaim labelled “fraud” will be dismissed on the

merits.

       Turning to the remaining counterclaims, the first question is whether they are within

the court’s supplemental jurisdiction. Supplemental jurisdiction may be exercised only if

the counterclaims “are so related to claims in the action within [the court’s] original

jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.” 28 U.S.C. § 1367(a). Claims form part of the same case or

controversy when they “derive from a common nucleus of operative fact.” McCoy v.

Iberdrola Renewables, Inc., 760 F.3d 674, 683 (7th Cir. 2014) (quoting United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966)). The Seventh Circuit has observed that this

is a vague standard that does not dictate the solution to any case, but that a more

definitive formulation has been elusive. See Prolite Building Supply, LLC v. MW

Manufacturers, Inc., 891 F.3d 256, 258 (7th Cir. 2018). Thus, a court must apply the

“nucleus of operative facts” standard as best it can. Id.



                                             4
       In the present case, the only claims within the court’s original jurisdiction are the

plaintiff’s FLSA claims for failure to pay minimum wage and overtime wages and failure

to treat the time spent retrieving the salt truck as compensable. I conclude that the

defendants’ counterclaims for damage to property (negligence) and theft of tools do not

share a common factual basis with these claims. The only relationship among the claims

is that they share a common origin in the plaintiff’s employment with the defendants.

Sharing a common origin is not enough to confer supplemental jurisdiction. See Citizens

Marine Nat’l Bank v. U.S. Dep’t of Commerce, 854 F.2d 223, 227 (7th Cir. 1988). 2

Moreover, the plaintiff’s liability for negligence and theft will not in any way turn on the

facts relevant to whether the defendants paid the plaintiff the wages to which he was

entitled under the FLSA. Indeed, the plaintiff could be found liable for damaging the truck

and stealing the tools even if he was never employed by the defendants. That is so

because the claims for negligence and theft sound in tort, and a person’s liability for his

or her own torts does not depend on the existence of an employment relationship. In

short, “[t]here is no overlap of legally pertinent facts or legal principles,” and therefore I

may not exercise supplemental jurisdiction over the negligence and theft claims. Id.

       The defendants contend that I may exercise supplemental jurisdiction over the

negligence counterclaim because it involves damage to the salt truck that the plaintiff

caused while he was driving it to the shop, and the plaintiff in one of his FLSA claims

seeks compensation for the time he spent driving the truck to the shop. But again, this



2 Although Citizens Marine was decided prior to passage of the supplemental-jurisdiction
statute, it applies the same “nucleus of operative fact” standard that courts use to decide
cases under the statute. Thus, Citizens Marine remains instructive.
                                              5
just shows that the claims have a common origin, not that they derive from a common

nucleus of operative fact. Determining whether the plaintiff was entitled to compensation

for the time during which he drove the truck to the shop will not involve the same factual

or legal inquiries as determining whether the plaintiff’s negligence caused the truck to be

damaged. These are two entirely distinct factual and legal inquiries. The defendants also

contend that the plaintiff stole the tools and created fake time sheets in retaliation for the

defendants’ having demanded that he pay for the damage to the truck. But once again,

this only shows that the claims have a common origin. There is no overlap of legally

pertinent facts or legal principles. Whether the plaintiff actually stole the tools or

negligently drove the truck does not figure into the analysis of whether the defendants

paid him for all hours worked as required by the FLSA. And the defendants can pursue

their theory that the plaintiff is lying about working uncompensated hours because he is

upset about having been asked to pay for damage to the truck without proving that the

plaintiff is actually liable for the damage. For it is the defendants’ accusation rather than

the plaintiff’s liability that provides the alleged retaliatory motive.

       Moreover, even if I could exercise supplemental jurisdiction over the counterclaims

consistently with § 1367(a), I would decline to exercise such jurisdiction over the

negligence counterclaim under § 1367(c)(2), which gives district courts discretion to

decline   supplemental      jurisdiction   when     the   supplemental    claim   “substantially

predominates over the claim or claims over which the district court has original

jurisdiction.” 28 U.S.C. § 1367(c)(2). In the present case, the plaintiff’s FLSA claims

involve the relatively simple matters of whether the defendants paid the plaintiff for all

hours worked and whether they paid overtime wages for all hours worked over 40 each

                                                6
week. In contrast, the negligence claim will require inquiries into the plaintiff’s duty of care,

whether he exercised ordinary care, and the extent of the damage to the truck. These

matters might involve expert testimony on matters entirely unrelated to the FLSA claims.

Thus, the negligence claim would substantially predominate over the FLSA claims.

       Because I have determined that the counterclaims for damage to property and

theft of tools are not within the court’s supplemental jurisdiction, I do not consider the

plaintiff’s alternative argument that the claims fail on the merits.

                                      III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the plaintiff’s motion to dismiss the

defendants’ counterclaims is GRANTED. The counterclaims for damage to property and

theft of tools are dismissed without prejudice for lack of subject-matter jurisdiction. The

counterclaim for fraud is dismissed on the merits.

       Dated at Milwaukee, Wisconsin, this 2nd day of June, 2021.



                                                    s/Lynn Adelman__________
                                                    LYNN ADELMAN
                                                    United States District Judge




                                               7
